On Motion for Rehearing.
We have concluded upon rehearing that this court erred in affirming the judgment below.
As shown in the. original opinion, the employer operated two plants, one a stone quarry in Kinney county, the other a stone cutting and polishing plant 400 miles distant, at Houston. The bond or policy here sued on was intended by the parties thereto to cover the employees in the Houston plant only, and by its express terms employees engaged in the quarrying operations in Kinney county were specifically ’excluded from the operation of the bond. The premium paid appellant for the protection of the bond was ascertained, fixed, and paid on the basis of the pay roll of the employees at the Houston plant, and did-not include consideration of the pay roll of the quarry employees, which, if included, would have increased those premiums to the extent of $433. In deference to the reasoning in the decision of the Commission of Appeals, in the able opinion of Judge Sharp in the case of Federal Surety Co. v. W. A. Jetton et al., approved by the Supreme Court on January 6, 1932 (44 S.W.(2d) 923), we are constrained to hold that appellant is not liable to appellee under said bond, and appellee was not entitled to recover in this cause. Accordingly, the judgment of the court below must be reversed, and judgment here rendered that ap-pellee recover nothing of appellant, and that appellant be discharged with its costs.
Appellant’s motion for rehearing will be granted, the judgment of affirmance will be set aside, and judgment here rendered for appellant.